Cooper, J.,
delivered the opinion of the court.
By the Code, secs. 3162-3164, where decrees are for a specific sum of money against a party in his own *37right, or founded on bonds, notes, etc., for the payment, the bond required upon appeal to this court shall be for the debt, damages and costs. 'The decrees rendered below in this case were on notes of hand, but the appeal was granted by the Chancellor upon the appellants, the defendants, giving bond for costs only, and bond was given accordingly. It is clear that the case is iiot properly in this court, and ought strictly to be dismissed on motion. But the practice of the court has been to enter an order that ♦the appeal stand dismissed, and the cause be stricken from the docket, unless a proper bond be given within a reasonable time.
The usual order may be made in this case.